                Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 1 of 13




                                    IN THE UNITED STATES DISTRICT COURT

                                     FOR THE WESTERN DISTRICT OF TEXAS

                                                      EL PASO DIVISION

ROCIO LOPEZ,                                                 )
                                                             )
         Plaintiff,                                          )
                                                             )
V                                                            )           Civil Action No. 3:19-cv-273
                                                             )
WAL-MART STORES TEXAS, LLC,                                  )
                                                             )
         Defendant.                                          )




      DEFENDANT \ilAL-MART STORES TEXAS, LLC'S NOTICE OF REMOVAL



         WAL-MART STORES TEXAS, LLC ("Defendant") respectfully submits this Notice of

Removal for the purpose of removing the above-entitled action from the 34th Judicial District

Court in El Paso County, Texas to the United States District Court for the Western District                   of

Texas. As grounds for this Notice of Removal, Defendant states as follows:

                                                   I. PROCEDURAL HISTORY
         1.           Plaintiff commenced this action in the        34th Judicial    District Court in El   Paso

County, Texas, Cause No. 2019DCV3091, by filing her Original Petition ("Petition") on August

16,2019. Copies of all pleadings filed in that action are attached            as   Exhibit A.

         2.           Plaintiff served her Original Petition on Defendant on September 4,2019 fExhibit

"A"].

         3.           As Defendant more fully states below, removal of this matter is proper under

28 U.S.C. $ 1332 based on diversity jurisdiction.




{Firm Documents/23l   I 102410021   I300.DOC   }
              Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 2 of 13




                                      II.     DIVERSITY JURISDICTION

        4.       Pursuant to 28 U.S.C. $ 1332(a), this Court has original jurisdiction over actions

between citizens of different states where the amount in controversy, exclusive of interest and

costs, exceeds $75,000.

        5.       Plaintiff is   a resident, and therefore,   a citizen of El Paso County, Texas.

        6.       Although corporations are citizens of the state in which they are incorporated,

partnerships and other unincorporated entities are citizens of all states in which their partners or

members are citizens.

        7.       Defendant is a Delaware limited liability company, and is an indirectly, wholly-

owned subsidiary      of Wal-Mart, Inc. The sole member of V/al-Mart                 Stores Texas,   LLC is

V/al-Mart Real Estate Business Trust. The sole unit holder of Wal-Mart Real Estate Business

Trust is Wal-Mart Property Co., which is a wholly owned subsidiary of Wal-Mart Stores East,

L.P. Wal-Mart      Stores East, L.P. is a Delaware limited partnership, of which WSE Management,

LLC is the general partner and WSE Investment, LLC is the limited partner. The sole member

of WSE Management, LLC and WSE Investment, LLC is Wal-Mart Stores East, LLC (flkla

V/al-Mart Stores East, Inc.), whose parent company is Wal-Mart,               Inc.   The principal place   of

business   of Wal-Mart Stores Texas, LLC is Bentonville, Arkansas. Therefore, Wal-Mart Stores

Texas, LLC is a citizen of the states of Arkansas and Delaware. Wal-Mart, Inc. is a Delaware

corporation with its principal place of business in Arkansas. Therefore, Wal-Mart, Inc. is a

citizen of the states of Arkansas and Delaware. Accordingly, there is complete diversity                   of
citizenship between Plaintiff and Defendant. 28 U.S.C. $$ 1332, 1441.

        8.       Plaintiff is claiming damages for reasonable medical care and expenses in the past

and future, physical pain and suffering in the past and future, mental anguish in the past and




{Firm Workspaces/RESTRADA/0021 l300.DOC   }            2
               Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 3 of 13




future, disfigurement, and lost earning capacity in the past and future. Plaintiff seeks monetary

relief of no less than $200,000 and no more than $1,000,000. Plaintiffls claim for damages,

therefore, exceeds $75,000, exclusive of interest and costs.

         9.      Because   Plaintiff is a citizen of Texas and Defendant is acitizen of Delaware and

Arkansas, this Court has original jurisdiction over this action pursuant to the provisions of 28

U.S.C. $ 1332(a)(1).

                                     III. OTHER REMOVAL MATTERS
         10.     Defendant reserves the right to amend or supplement this Notice of Removal.

         11.     There have been no pleadings served upon Defendant other than the Plaintiffs

Original Petition.

         12.     This Notice of Removal is filed within 30 days of service upon Defendant of the

Petition in compliance with 28 U.S.C. $ 1446(b).

         13.     Pursuant to 28 U.S.C. $ 1446(d), Defendant shall give Plaintiff written notice   of

the filing of this Notice of Removal and shall file a written notice of this Notice of Removal with

the Clerk of the District Court of El Paso County Texas, 34th Judicial District Court, attaching a

file-stamped copy of this Notice of Removal.

         14.     Pursuant to 28 U.S.C. $$ 1332 and 1446, this action is removable to the United

States District Court for the Western District of Texas.

         15.     WHEREFORE, Defendant gives notice that Rocio Lopez             v. Wal-Mart   Stores

Texas,   LLC,   Cause   No. 2019-DCV3091, in the 34tl' Judicial District Court of El Paso County

Texas is removed to the United States District Court for the Western District of Texas.




{Firm Workspaces/RESTRADA/0O21 l300.DOC   }        3
              Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 4 of 13




                                              Respectfully submitted,

                                              BLANCO ORDOÑEZ MATA & WECHSLER' p.C.
                                              5715 Cromo Drive
                                              El Paso, Texas 79912
                                              (e1s) 84s-s800
                                              (91s) 845-ssss

                                              By
                                                    STEVEN J.          CO
                                                    State Bar No. 00796217
                                                    sblanco@.bomwlaw.com
                                                    ROBERT M. ESTRADA
                                                    State Bar No. 24071886
                                                    restrada@bomwlaw.com

                                              Attorneys for Defendant WAL-MART STORES TEXAS,
                                              LLC




                                     CERTIFICATE OF SERVICE

        I
        certify that a true and conect copy of the foregoing document was sgvç$¡¡pon all
counsel of record utilizing the Court's electronic filing system on this the L l'lday of
September,2019.




                                                               STEVEN J. BLANCO




{Firm WorkspacesiRESTRADA/OO2| l300.DOC   }            4
Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 5 of 13




     EXHIBIT A
                              Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 6 of 13
.El Paso'Courity   j g¿th   District Court                                                                         Filed 8/1ô/2019 4:59 PM
                                                                                                                           Norma Favela Barceleau
                                                                                                                                      Distr¡ct Cterk
                                                                                                                                   El Paso County
                                                                                                                                    20190CV3091
                                        IN THE COTTNTY COURT AT LAW NUMBER
                                                                 JUDICIAL DISTRICT COURT
                                                            CIF EL PASO COUNTY, TEXAS

               ROCIO LOPEZ,                                                 $
                                                                            $
                            Plaìntffi                                       $
                                                                            $
               vs.                                                          $             Cause   No.20l9-DCV-
                                                                            $
               WAL-MART STORES TEXAS, LLC,                                  $
                                                                            $
                            Defendant.                                      0
                                                                            $

                                        PLAINTITF'S ORIGINAL PETTTION. JU.FY DEMAND
                                           ANÐ R3OU4pT,,,,mp&INrTr,A,k, DISCLOSTTRES

              TCI THE HONORABLE JUDGE OF SAID COURT:

                            COMES NOW ROCIO LAPEZ, (hereinafrer referred to as "Plaintiff'), complaining of

               WAL-MART STORES TEXAS, LLC (hereinafter refþrred to as "Defendant') and for a cause of

              action would show the Court as follows:

                                                       I.        DrscovrRy CoxrRol Pr,¿,x
                            Pursuant to Rule 190, discovery in this case        will   be conducted in Leve I 3.

                                                                    u.     P¿nrres

               .            Plaintiff is a resident of Ël Paso County, Texas. The last three numbers of Plaíntiffs

              driver's license are 138.

                            Defendant rvVal-Mart Stores Texas, LLC is a Delaware corporation doing business in El

              Paso County, Texas and may be served                       with process by serving its registered agent, C T

              Corporation System, or any other authorized officer or agent therein at 1999 Bryan St., Suite 900,

              Dallas, Texas 752Q1 andlor wherever they may be found.




                                                                                                                           llP¡ge
               Rocìo Lopez v.   Ilal-Mart   Stores Texas, LLC,
              PLAINTIFF'S ORIQINAL PETITÍOÌ{, ruRY DEMAND, AND tNrTrAL REQUEST FOR DISCLOSURES
           Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 7 of 13




                                                uI.     F¿crs

         On or about February 27,2018, while in the course of her employment with Defcndant at

its 7555 N. Mesa St., El Paso, Texas 79912location, Store #1015, Plaintiffwas performing her

job function$ as a team member at the above location. On the date of this incident, Ðefendant

placed   or allowed to be placed a large palette directly behind Plaintiffls work area. While

unloading and moving boxes from one palette to another, she took â step back and tripped over

said palette.   Plaintifffell over the   palette and landed on both of her arms. Defendant created or had

knowtedge of a dangerous condition. Defendant had knowledge of and failed to           ,rronu   items that

constituted a dangerous condition including said palette.

         Defendant knew or should have known of the dangers and failed to oorect or wam of the
    ,
danger, Plaintiff would show that Defendant had control over the workplace safsty and made little

or no safety policies for Plaintiff and other workers to prevent injury from recognized haeards in

the workplaca, such as the one which injured Plaintiff. Defendant failed to provide a safe work

environment for PlaintiiTand failed to adequately train employees to prevent the hazards such as

the one that injured    Plaintiffl Further, Defendant failed to provide competent and safe co-workers

on the job site to prevçnt ínjuries such as Plaintiff s.

                            '        Iv.       Drrnnn¡xr's DurY
         Under Texas law, Defendant had a non-delegable duty to provide a safe workplace to its

employees. (See Tex. Lab. Code $411.103). Defendant failed to ensure a safe workplace for

Plaintiff. Defendant failed to become a subsciber under the Worker's Compensation Act of this

State code.




                                                                                                2lPnge
            llal-Mart Stores Texas, LLC.
Rocio Lapezv.
PLAINTÍFF'S OR'CINAI PET¡T¡ON, JURY DÊMANÞ, AND INÍTIAL REQUESî FOR ÞÍSCLOSURE5
              Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 8 of 13




                                      V.        DNNN¡TO¿NT'SNtrGLIGENCtr

          Plaintiff would show that the damages and injuries were caused by the negligence of

Defendang theiremployeesn agents and representatives" Plaintiffwould show that Defendant owed

a   duty to Plaintifl, that Defendant breached such duty, and that such breach was a proximate cause

of the injury and the resulting damages to PlaintifT, Defendant were negligent by breaching their

duty to Plaintiff in one or more of the following alternative theories of negligence:

         l.        Creating a dangerous trip hazard;
         2.        Failure to furnish Plaintiff with a safe place to work.
         3.        Failure to properly train, educate, instruct, and supervise Plaintifiin the performance
             of her duties.
         4.  Failure to supply adequate and reasonably competent workers.
         5.  Failure to establish and enforce safety rules and regulations.
         6.  Failing to provide proper safety manuals and instructions to employees responsible
             for safety.
         7.  Failure to provide adequate mcâns of communication to enable employees obtain
             guidance from their employer on how to safely perform their job.
         8. Failure to remove a dangerous condition created by Defendant.
         9. Failure to warn Plaintiffof the dangers.
         10. Failure to furnish Plaintiff with adequate, necessåry, and suitable tools, appliances and
                   eqiripment.
         I    l.   Negligent supervision, training, and instruction.
         12. Other acts of negligence.

         One or more of the foregoing negligent acts or omissions of Defendant constituted

negligence and were a proximate cause of the injuries to Plaintiff. Further, one or more ofthe

foregoing acts or omissions was a proximate câuse ofthe aggravated, enhanced or additional injuries

and damages to Plaintiffthat would not have been sustained but for the one or more of the foregoing

acts or omissions.


                                          \rI.   Plarxtrrr'sÐ¡.nnlcns
         As a direct result of the incident, Plaintiff sufiered bodily injuries. Specifìcally, Plaintiff

sustained injuries to both of her arms, shoulders and her neck. As a firrther result of the incident

Plaintiff has incurred expenses for medical c¿re and attention and other expenses. These expenses

                                                                                                 3lPage
Rocio Lopez   v. llal-Mart Stores Texas, LLC.
PLAINTIFF',S ORIçÍNAL PETITION, JURY ÞEMAND, ANÞ IN|T|AL REQUEST rOR DISCLOSURES
            Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 9 of 13




incuned were necessary for the care and treatment of the injuries sustained by Plaintiff, and the

charges made and to be made were the usual and customâry charges for such services. Plaintiff

will require further medical        care and attention and           will   necessarily incur reasonable expenses in

the fr¡ture for such medical needs. Plaintiff has suffered pain and suffering in the past. Plaintiff

will continue to suffer pain      and suffering in the future. Plaintiff has suffered mental anguish in the

past. Plaintiff   will continue to sufTer mental anguish in the future. As a further result ofthe incident,

Plaintiff has suffered emotional distress in the past, Plaintiff will continue to suffer emotional

distress in the future. Plaintiffhas sufiered disfigurement.As a result of the incident, Plaintiffwas


prevented from working and has lost earning capacity. Plaintiff                     will   continue to suffer a loss   of
wage-earning capacity in the future,

         The amount      of Plaintiffs       damages is substantial and          well in   excess   of the jurisdictional

minimums of this Court. Many elements of damage, including pain, suffering and mental anguish

in the past, past physical impairment, and lost earning capacity, cannot be determined with

mathematical precision. Furthermore, the determination of many of thesc elements of damages is

peculíarly within the provínce of the jury. Plaintiff does not at this tíme seek any certain amount

of   damages    for any of these particular elements of damages but wouid instead rely upon                           the

collective wisdom of the jury to determine an âmount that would fairly reasonable compensate

Plaintiff. Howêver, Plaintiff seeks monetary damages exceeding the limits set out in Tex .R. Civ.

P.   a7(c)(l) and affirmatively pleads that the monetary damages sought will fall within the limis

set out in Tex. R. Civ. P. a7(cX5).          Plaintiffalso   seeks   judgment for all other relief to which Plaintiff

is entitled. Plaintiff reserves the right to file an amended pleading on this issue should subsequent

evidence show this figure to be either too high or too low. Pursuant to Texas Rule                              of Civil

Procedure     47, Plaintiff is seeking monetary relief over $200,000.00 but no more                                 than



                                                                                                               4lPage
Rocio Lopez v. Wal-Mart Stores Texas, LLC.
PLAINTIFF' s oruGrNALpETrTtON, ¡URY DEMÂND, AND tNtTlAL REQUESTFOR DÍSCLOSURËS
              Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 10 of 13




$   I,000,000.00.

                                   VN,       No V¿l,rn ARBTTRATIoN AçREEMnNT

          Defendant has admitted that no valid Arbitration Agreement ex¡sts. Additionally, the Injury

Plan or Occupational Benefit Plain are void and invalid forone or morc of the following alternative

reasons:

          I            Thc Federal Arbitration Act does not apply. Circuit City Stores, Inc. v. Adams, 532
                       u.s. r0s (200r).
         2.            The Plan is illuso¡y.
         3.            The Texas Arbitration Act excluded Arbitration for personal injury 9171.002(aX3);
                       CPRC $171.002(c)
         4.            The Arbitration and Plan is void in violation ofTexas Adminishative Code, Article
                       l6 $5; 182.
         5.            It is void in violation of Texas Labor Code g a06.033(e) and 406.035.
         6.            Defendants engaged in fraud, fraud in the inducement and misrepresentation
                       concerning the "Arbitration" and "Plano' documents.
         7.            The '?lan'o violates Texas Transportation Code $643.106.
         8.            There was no consideration. This is totally Un{unded. There is no segregated funds,
                       no obligation to pay, no guarantee of payment, and no insurance.
         9.            The documents are procedurally and substantively unconscionable.
          10.          The documents were executed based on fraud in the inducement and under durcss.
          I   l.       The documents are illegal, oppressive and violate Texas Arbitration Act $
                       171.002(aX3).
          12.          Fraud, misrepresentation, no consideration and other contract defenses are fact
                       issues and under The Texas Constitution, Plaintiffis cntitled to a jury trial on these
                                              jury trial.
                       issues. Plaintiff requested      a
         l3            Not a knowing voluntary agreement. Plaintifl had no understanding                of   this
                       document.
         14.           The purported agreement violates the lOth Amendment of the U.S. Constitution.
          15.          The purported agreement is against public policy.

                                                     vnl.   Juny Dnnmu¡

         Plaintiffrespectfully requests a trial by jury of the issues in this case.

                                   IX.        Rnqunsr       FCIR INTTTAL   DIscLosrJRas

         Pursuant to Rule'194 of the Texas Rules of                Civil Procedure, Defendants are requested to

disclose, within         5l    days of service of this request, the information or materialdescribed in Rule

19a.2(a) through (i).

                                                                                                      5lPage
Rocio Lopez v.     Iløl-Mart   Stores Texas, LI.C,
PLAINTIFF'S ORICINAL pETIT|ON, JURY DEMÀND, AND rNrnAL REQUEST FOR DTSCLOSURES
           Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 11 of 13




                                                 x.   TnrnlEvlunucr
         Plaintiff hereby notifies Defendants that Plaintiff intends to use Defendant's discovery

answers and responses, including any evidence produced                in   response   to such discovery,   as


evidence in trial in accordance with such right and privileges established by Texas Rule of Civil

Procedure 193.7.

                                        xL       coxcr,usroN.A,NDPn¡ysn

         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer, and that on final trial, Plaintiff have judgment against Defendant for âtl         relief

requested, for costs, pre-judgment and postjudgment interest and for such other           relie{ general and

special, at law or in equity, to which Plaintiff is eßtitled.

                                                            Respectful ly subm itted,

                                                            FLoREs,   Trwugv & AcosrA p.C.
                                                            uØnr@rh*"
                                                            #
                                                            DAISY CHAPARRO
                                                            TX Sate Bar No.: 24088824
                                                            906 N. Mes4 2nd Floor
                                                            El Paso, Texas 799A2
                                                            Phone: (915) 308-1000
                                                            Facsimile: (9 I 5) 300-0283
                                                            DChaoarro@FTAlawfirm.com
                                                            Attorneyþr Plaintíff




                                                                                                  6lPage
Rocio Lopez v.   llcl-lv{art Søres Teras, LLC.
PLA¡NT|FF'S OR|G¡NAL PETTTION, TURY DEMAND, AND ¡N¡TIAL REQUEST FOR DTSCLOSURES
                Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 12 of 13

                                                                                             \/.
                                              THE STATE OF TEXAS
        NOTICE TO DEFENDANT: "You have been sued. You may employ an attorney. I
attorney, do not file a written answer with the clerk who issued this citation by 10:00 a. on
next following the expiration of twenty days after you were served this citation and
judgment may be taken against you."

TO:   WAL-MART STORES TEXAS, LLG, who may be served with process by serving
agent C T CORPORATION SYSTEM, or any other authorized officer or agent therein at
BRYAN ST., SUITE 900, DALLAS, TX 75201 or wherever he/she may be found


Greetings:


          You are hereby commanded to appear by filing a written answer to the Plaintiff's Original

Petition, Jury Demand and Request for initial Disclosures at or before ten o'clock A.M. of the Monday

next after the expiration of twenty days after the date of service of this citation before the Honorable 34th

Judicial District Gourt, El Paso County, Texas, at the Court House of said County in El Paso, Texas.

          Said Plaintiff's Petition was filed in said court on this the'l6th day of August, 2019 by Attorney at

Law, DAISY CHAPARRO, 906 N. MESA ST., 2No FLOOR, EL PASO,                                    TX     79902, in this case numbered

2019DCV3091 on the docket of said court, and styled:

                                                           ROCIO LOPEZ
                                                                   vs
                                             WAL.MART STORES TEXAS, LLC

       The nature of Plaintiff's demand is fully shown by a true and correct copy of the Plaintiff's
Original Petition, Jury Demand and Request for initial Disclosures accompanying this citation and
made a part hereof.

          The officer executing this writ shall promptly serve the same according to requirements of law,
and the mandates thereof, and make due return as the law directs.

          lssued and given under my hand                                    Court at El Paso, Texas, on this the 22nd day of
August,2019.

CLERK OF THE COURT
                                                                                                        ?
                                                                                                                   o'clock              M
                                                      ir                     e
NORMA FAVELA BARCELEAU                                ?                                              Î.¡ORMA FAVETA BARCELEAU
District Clerk                                                                                               Distrrct Clerk
El Paso County Courthouse                                                                                        County, Te4as
500 E. San Antonio Ave, RM 103                              ?1, U N   'r\
El Paso, Texas 79901

                                                               Attest:      NORMA FAVELA BARCELEAU DistrictClerk
                                                                                El Paso County, Texas


                                                                By:                /    r    t ,f: ¿Az                         , Deputy
                                                                                            lgnacitadàm¡rez
Rule 106: "-the citation shall be served by the officer delivering to each defendant, ¡n person, a true copy of the c¡tation with the

             date of delivery endorsed thereon and with a copy of the petition attached thereto."
                                            Case 3:19-cv-00273 Document 1 Filed 09/25/19 Page 13 of 13
                                                                                                                                                      (-{+å\

ùüsrn,              0             o                                     SHERIFF                                                Request Received:




.ED                                                                     Pauper's Oath                               il-9Ê*f
       BY:
                                                                                                                              f.[ï',ffF+g,g¡rr*ír
IY:                     S                        a^s+6                  RUSII                                        :ti9 AUt I g            p¡,Í r¡:
                                                                                                                                                      SS
                                                                        Approæd

;NACTOFJUDGMENT
                                                                        For Pick up   on:--.   Æ                      r L FAS0    c0ij¡ml       TEXAS
rlAs
                                                                                                                      3Y
IÎION    PE   RSOII¡AL SERVICE

rnox     By cERnHED         MAtt FourslDE   sERvlcE      BY DISTRICT CI.ERK

ATION NON RESIDEITT
                                                                                                           Notes to the    derk
ATION BY POSÍING

ANON 8Y PUBUCÂTION

ncETosHowcAusE
)ËR OF       SAtf
)TECTIVE ORDER

rPoENAlsl

)
                                                                    ISSUED BY:
                                                                                                                                    Date:          3r"-   ^,'   f   '
IfTOf ATTACHMENT

IITOF EXECUTIOI{                                                                                                                            tcq'itßi b
                                                                        Atþt: Ílt¿ Oûsffi ær*! fficc ß trrlt tæpælå/r ft øtty cttwx oßCr dP
                                                                                                                                          acs¡rc1'
IIT OF HABEAIT CORPUS                                                    ræetved byttÊ rqwúw t¡tûtüÛp,l. Plæ* ¡cvtcwyour rquestta¡
[TOF

HER:
         PIOSSESSION
                                                                    RECÊIVED BY:
                                                                                                   (
                                                                                                   PTEASE PRI]I¡T
                                                                                                                                     Date:
                                                                                                                                               '{lþjl!
